DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 15 September 2021 have been fully considered and are partially persuasive.
Applicant argues that Brandenburger does not disclosed a hermetically sealed overwrap. The Examiner agrees and has amended the rejection accordingly. 
Applicant argues that Brandenburger fails to teach a surface pattern that is positioned to direct gas flow. While it is true that Brandenburger is silent as to gas flow, Brandenburger does teach that the apparatus comprises a raised surface pattern in the form of  arrow shapes embossed on the surface of the break-off part 13 (see ¶0020, 0057). However, Brandenburger’s parallel lines in the raised arrows performs the function claimed by Applicant. In the absence of a vacuum, gas is always moving around stationary objects. Any physical characteristic of that object, such as a raised feature, necessarily directs gas around the object, since gas cannot flow through solid objects. Applicant’s recitation that the textured surface pattern is “positioned to direct gas flow” merely recites a physical characteristic of objects—gas will flow around objects based on their physical shapes. 
With regard to claim 176, Applicant argues that placing the break-off portion of the Brandenburger device would render it unsuitable for its purpose. However, the 
Applicant does not argue claims 143, 159, 160, and 177 separately.
With regard to claims 151 and 179, the Examiner is not suggesting that the devices disclosed by Brandenburger and Genosar should be physically combined, but rather that it is known in the art to package medical fluids with headspaces filled with inert gas. 
With regard to claim 181, Applicant argues that Knox fails to cure the deficiencies of Brandenburger with regard to claim 137. However, both Brandenburger and Knox disclose parallel lines on a surface of an ampoule wherein the parallel lines will inherently direct gas flow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 137, 138, 166, 167, 168, 174, 175, 178, 180, 182 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore.

With regard to the claimed overwrap, Brandenburger discloses that the ampoules may be placed in an oxygen-proof outer packaging (see ¶0031), but does not explicitly disclose a hermetic seal. However, Fennimore discloses a medicament dispensing ampoule surrounded by an outer packaging that creates a hermetic seal around the dispenser, thereby resisting degradation of the drug therein (see column 2, lines 63-68, column 4, lines 60-65). It would have been obvious to a person having ordinary skill in the art at the time of filing to provide the overwrap disclosed by Brandenburger with a 
With regard to claim 138, Brandenburger discloses that the containers may be formed from polyethylene or polypropylene, each of which are biocompatible, and may be produced via a blow-fill-seal method (see ¶0016, 0017). 
With regard to claim 176, Brandenburger fails to disclose the second part of the molded structure at the bottom of the vials. Absent showing of criticality by Applicant, it is within the skill of a worker in the art to place a textured surface in a place most beneficial to the operation and use of the device.  

Claims 143, 159, 160, 177, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, further in view of US 8,074,801 to Slayton et al.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 143, 159, 160, 177, the cited prior art fails to disclose rectangular-shaped vials that have frangible articulating joints that mates with other vial surfaces to form a folded rectangular configuration. Slayton discloses a packaging system for medical necessities that comprises rectangular containers that have articulating joints that allow the containers to fold into a compact rectangular configuration for the ease of carrying or storing (see FIGS 7-9, column 2, lines 53-65, column 6, lines 3-6).

Claims 151 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, further in view of US 2014/0346071 to Genosar.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 151 and 179, the prior art fails to disclose a vaccine with an inert gas as a headspace within the vials. However, Genosar discloses a packaging system for a vaccine with an inert gas to stabilize the medicament (see paragraphs 0014, 0179), teaching that medical vials are known in the art to hold vaccines with inert gases. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than .

Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220444 to Brandenburger et al in view of US 4,150,744 to Fennimore, further in view of US 3,664,338 to Knox et al.
In the specification and figures, the cited prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 181, the prior art fails to disclose that the textured surface pattern consists of a plurality of parallel lines. However, Knox discloses a cap for a medicament vial with a container portion 12, a cap portion 10, wherein the cap portion comprises an outer surface with a grip handle 54 with longitudinal ribs 56 to assist the user to securely grip the vial (see FIG 1, column 3, lines 20-24). It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the embossing on the grip member 130 of the container suggested by the prior art with the longitudinal parallel ribs disclosed by Knox, in order to assist a user in gripping the closure member for detachment, as taught by Knox.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LESLIE R DEAK/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        29 September 2021